Case 1:18-cv-25382-UU Document 28 Entered on FLSD Docket 05/16/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-cv-25382-UU

 JOHN P. STETZENBACH, JR.,

        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES, LTD,

        Defendant.
                                                /

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte examination of the record.

        THE COURT has reviewed the pertinent portions of the record and is otherwise fully

 advised in the premises.

        On April 3, 2019, the Court issued its Order Referring Case to Mediation requiring the

 parties to file a proposed order scheduling mediation. D.E. 26. Pursuant to the Court’s Scheduling

 Order, the deadline for discovery is September 6, 2019 and the mediation must commence no later

 than fifteen days following the discovery deadline. D.E. 25. To date, the parties have not informed

 the Court when the mediation will take place. Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff SHALL show good cause in writing by

 Wednesday, May 22, 2019, as to why the parties have failed to schedule mediation. Alternatively,

 Plaintiff SHALL file a Proposed Order Scheduling Mediation by that date. Failure to comply with

 this Order will result in the immediate dismissal of this case without further notice.
Case 1:18-cv-25382-UU Document 28 Entered on FLSD Docket 05/16/2019 Page 2 of 2



        DONE AND ORDERED in Chambers at Miami, Florida, this _15th__ day of May, 2019.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




                                           2
